AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT Cou                                                  DEC 1 8 2019
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CLER�(, u � oi::Tf-{!CT courn
             UNITED STATES OF AMERICA                               JUDGMENT IN A C                   '., J�J\fj:ly e;;(f§E'f OF CALIFURNL6.
                                                                                                     · 'i                 £.:. .    OF.:'l·•Ul"Y
                        V.                                          (For Offenses Committed On-er·AfteP-·Nevember"F,""1·9-8•r1----- __,
             JORGE ARTURO HERRERA (1)
                                                                       Case Nu_mber: 3:19-CR-02014-LAB

                                                                    Janice M. Deaton
                                                                    Defendant's Attorney
USM Number                       75078-298
□
THE DEFENDANT:
IZl pleaded guilty to count(s)        ONE of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                        Count
21:952,960 - Importation Of Methamphetamine (Felony)                                                                          1




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)
D     Count(s)                                                is          dismissed on the motion of the United States.

IZ]   Assessment : $100.00


□     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZl No fine-                 □    Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                           ·
                                                                   Dateff Imposition of Sent


                                                                       � d
                                                                   HON.LARRALAN BURNS
                                                                   CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JORGE ARTURO HERRERA (1)                                                 Judgment - Page 2 of 5
CASE NUMBER:               3: l 9-CR-02014-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 71 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       SOUTHWEST REGION OR ARIZONA DESIGNATION.
       PARTICIPATE IN RESIDENTIAL DRUG ASSESSMENT PROGRAM.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       • at ------- -- A.M.                                    on
       • · as notified by the United States Marshal.
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •.    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant. delivered on
                                 - - - - - - - - - - - - -. to - - - - - - - - - - - - - - -
 at                                       , with a certified copy of this judgment.
       ------------

                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3: 19-CR-02014-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              JORGE ARTURO HERRERA (1)                                                      Judgment - Page 3 of5
     CASE NUMBER:            3: 19-CR-02014-LAB

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised releas.e for a term of:
5 years

                                              MANDATORY CONDITIONS
1.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •  The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.   •   The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. ( check if applicable)
5.   IZl The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   •   The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page. .




                                                                                                          3: l 9-CR-02014-LAB
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFEN DANT:                 JORGE ARTURO HERRERA (1)                                                                Judgment - Page 4 of 5
 CASE NUMBER:                3: l 9-CR-02014-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
                                                                              the following standard conditions of
As part of the defendant's supervised release, the defendant must comply with
                                                                                    tions for the defendant's behavior
supervision. These conditions are imposed because they establish the basic expecta
                                                                          officers to keep informed, report to the
while on supervision and identify the minimum tools needed by probation
                                                                      and conditio n.
court about, and bring about improvements in the defendant's conduct
                                                                         {

                                                                                      where they are authorized to reside within 72
1. The defendant must report to the probation office in the federal judicial district
                                                                                      the defendant to report to a different probation
   hours of their release from imprisonment, unless the probation officer instructs
   office or within a different time frame.
                                                                                  instructions from the court or the probation officer
2. After initially reporting to the probation office, the defendant will receive
                                                                                        defendant must report to the probation officer
   about how and when the defendant must report to the probation officer, and the
   as instructed.                                                               ·

                                                                              the defendant is authorized to reside without first
3. The defendant must not knowingly leave the federal judicial district where
   getting permission from the court or the probation officer.
                                                                              n officer.
4. The defendant must answer truthfully the questions asked by their probatio
                                                                                  defendant plans to change where they live or
5. The defendant must live at a place approved by the probation officer. If the
   anything about their living arrangements (such as the people living   with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probatio n officer in advance is not possible due to
                                                                                           72 hours of becoming aware of a change or
   unanticipated circumstances, the defendant must notify the probation officer within
   expected change.
                                                                               their home or elsewhere, and the defendant must
6. The defendant must allow the probation officer to visit them at any time at
                                                                                  their supervision that he or she observes in plain
   permit the probation officer to take any items prohibited by the conditions of
   view.
                                                                                 type of employment, unless the probation officer
7. The defendant must work full time (at least 30 hours per week) at a lawful
                                                                                     employment the defendant must try to find full-
   excuses the defendant from doing so. If the defendant does not have full-time
                                                            the defendan  t from doing   so. If the defendant plans to change where the
   time employment, unless the probation officer excuses
                                                                                        responsibilities), the defendant must notify the
   defendant works or anything about their work (such as their position or their job
                                                                                   n officer  at least 10 days in advance is not possible
   probation officer at least 10 days before the change. If notifying the probatio
                                                     t must  notify the probatio n officer  within  72 hours of becoming aware of a
   due to unanticipated circumstances, the defendan                                                 ·
   change or expected change.
                                                                                 is engaged in criminal activity. If the defendant
 8. The defendant must not communicate or interact with someone they know
                                               felony, they must not knowing ly commun   icate or interact with that person without
    knows someone has been convicted of a
    first getting the permission of the probation officer.
                                                                                 defendant must notify the probation officer within 72 hours.
 9. If the defendant is arrested or questioned by a law enforcement officer, the
                                                                                ion, destructive device, or dangerous weapon (i.e.,
 10. The defendant must not own, possess, or have access to a firearm, ammunit
                                                                              causing bodily injury or death to another person such
     anything that was designed, or was modified for, the specific purpose of
     as nunchakus or tasers).                    ·

                                                                              agency to act as a confidential human source or
. 11. The defendant must not act or make any agreement with a law enforcement
      informant without first getting the permission of the court.
                                                                                       (including an organization), the probation
 12. If the probation officer determines the defendant poses a risk to another person
                                                                                              t must comply with that instruction.
     officer may require the defendant to notify the person about the risk and the defendan
                                                                                   t notified the person about the risk.
     The probation officer may contact the person and confirm that the defendan
                                                                                 to the conditions of supervisiqn.
 13. The defendant must follow the instructions of the probation officer related


                                                                                                                      3: 19-CR-02014-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              JORGE ARTURO HERRERA (1) .                                             Judgment - Page 5 of 5
CASE NUMBER:            3: l 9-CR-02014-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Enter or reside in the Republic of Mexico with permission of the court or probation officer and comply
        with both United States and Mexican immigration law requirements.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submitto a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
        three times a month for one year. The probation officer may modify or eliminate testing after one year if
        no dirty tests are reported.
     5. Defendant may request early termination of supervised release.


II




                                                                                              3: l 9-CR-02014-LAB
